Proceeding pursuant to CPLR article 78 to review a determination of the respondent, dated March 31, 2003, which, after a hearing, found the petitioner guilty of violating a prison rule by failing to produce a urine sample as ordered, and imposed a sanction.
Adjudged that the determination is confirmed and the proceeding is dismissed on the merits, without costs and disbursements.
Contrary to the petitioner’s contention, the determination finding him guilty of violating a prison rule by failing to produce a urine sample as ordered is supported by substantial evidence in the record (see Matter of Bryant v Coughlin, 77 NY2d 642, 647 [1991]; 300 Gramatan Ave. Assoc. v State Div. of Hu*666man Rights, 45 NY2d 176 [1978]). The urinalysis testing program was conducted in reasonable compliance with the relevant regulatory procedures and, accordingly, the determination will not be disturbed (see Matter of Muniz v Selsky, 301 AD2d 769, 770 [2003]). Moreover, the record does not support the petitioner’s claims of bias (see Matter of Hughes v Suffolk County Dept. of Civ. Serv., 74 NY2d 833, 834 [1989]; Matter of Wood v Cosgrove, 237 AD2d 616, 617 [1997]).
The petitioner’s remaining contentions are without merit. S. Miller, J.P., Ritter, Rivera and Skelos, JJ., concur.